Case: 21-60400     Document: 00515993294         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 24, 2021
                                  No. 21-60400
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Eugene H. Irving,

                                                           Plaintiff—Appellant,

                                       versus

   Wilco Life Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:20-CV-80


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The district court in this case granted a motion for summary judgment
   in favor of defendant-appellee Wilco Life Insurance Company. For the
   reasons that follow, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60400     Document: 00515993294          Page: 2   Date Filed: 08/24/2021




                                   No. 21-60400


                                        I.
         This matter arises from a dispute between plaintiff-appellant Eugene
   H. Irving and defendant-appellee Wilco Life Insurance Company (“Wilco”)
   regarding a life insurance policy. In February 1995, Wilco’s predecessor-in-
   interest, Lamar Life Insurance Company, issued to Irving a flexible premium
   adjustable life policy, which enables the insured to determine how much of a
   premium he will pay and accumulates value based on the premiums paid.
   Irving paid monthly premiums of $343 from then until October 3, 2018. In
   September 2018, Wilco sent a grace-period notice to Irving and informed
   Irving that to cover the policy’s monthly deductions, Wilco would be
   required to increase premiums to at least $470 monthly from October 2018
   through February 2019, and again on February 3, 2019, to again increase his
   premium to at least $514 monthly. Irving, through his representative, called
   Wilco and authorized that his premium payment be increased to $470, at
   which time the sales agent informed Irving that he would need to call again
   to adjust the payment for the new February minimum. Irving called Wilco
   again in November, after receiving another grace-period notice, and a sales
   agent informed Irving that another call would be required in January 2019 to
   increase the premium payment. Wilco sent additional grace-period notices in
   February, March, April, May, June, and July of 2019. Because Irving failed
   to make the minimum payment required by the policy, Wilco terminated it
   on September 3, 2019.
         Irving brought this breach-of-contract suit in the Circuit Court of
   Attala County, Mississippi, alleging that Wilco wrongfully terminated the
   policy. Wilco removed the case to the United States District Court for the
   Northern District of Mississippi on the basis of diversity jurisdiction. The
   district court then granted summary judgment in favor of Wilco and
   dismissed Irving’s claims, finding that Wilco properly canceled the policy




                                        2
Case: 21-60400       Document: 00515993294           Page: 3     Date Filed: 08/24/2021




                                      No. 21-60400


   after Irving failed to pay the required minimum premiums. A final judgment
   was entered in this case on April 6, 2021. Irving timely appeals.
                                           II.
          We review a district court’s grant of summary judgment de novo. Fort
   Worth 4th St. Partners, L.P. v. Chesapeake Energy Corp., 882 F.3d 574, 577 (5th
   Cir. 2018). In so doing, we “must resolve all reasonable doubts and draw all
   reasonable inferences in the light most favorable to the nonmovant.” Sanchez
   v. Young Cnty., 956 F.3d 785, 791 (5th Cir. 2020). Summary judgment is
   required “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” Acker
   v. Gen. Motors, L.L.C., 853 F.3d 784, 788 (5th Cir. 2017). “A genuine issue
   of material fact exists if the record, taken as a whole, could lead a rational trier
   of fact to find for the non-moving party.” Harris v. Serpas, 745 F.3d 767, 771
   (5th Cir. 2014). Summary judgment cannot be defeated through
   “[c]onclusional allegations and denials, speculation, improbable inferences,
   unsubstantiated assertions, and legalistic argumentation.” Acker, 853 F.3d at
   788.
                                           III.
          The district court found, and no one has disputed, that the policy
   allowed Wilco to terminate it should Irving fail to make the required
   minimum premium payments. The issue, according to Irving, is that the
   district court failed to recognize that the policy enabled Wilco to adjust
   Irving’s payment amount unilaterally and Wilco failed to do so.
          The parties agree that Mississippi law governs the contract. Under
   Mississippi law, a breach-of-contract case consists of two elements: “‘(1) the
   existence of a valid and binding contract,’ and (2) a showing ‘that the
   defendant has broken, or breached it.’” Maness v. K & A Enters. of Miss.,
   LLC, 250 So. 3d 402, 414 (Miss. 2018) (quoting Bus. Commc’ns, Inc. v. Banks,




                                            3
Case: 21-60400      Document: 00515993294          Page: 4   Date Filed: 08/24/2021




                                    No. 21-60400


   90 So. 3d 1221, 1224 (Miss. 2012)). The parties do not contest the validity of
   the contract. “Questions of contract construction and ambiguity are
   ‘questions of law that are committed to the court.’” Epperson v.
   SOUTHBank, 93 So. 3d 10, 17 (Miss. 2012) (quoting Royer Homes of Miss.,
   Inc. v. Chandeleur Homes, Inc., 857 So. 2d 748, 752 (Miss. 2003)). When
   interpreting a contract, an appeals court “reads the contract as a whole, gives
   contract terms their plain meaning, and construes any ambiguities against the
   drafter.” Biel Reo, LLC v. Lee Freer Kennedy Crestview, LLC, 242 So. 3d 833,
   844 (Miss. 2018) (quoting Cain v. Cain, 967 So. 2d 654, 662-63 (Miss. Ct.
   App. 2007)). Here, the district court correctly concluded that the policy did
   not authorize Wilco to increase the amount of Irving’s premium payments
   without prior authorization from Irving.
          Irving argues that the district court improperly interpreted the
   “Authorization Agreement for Preauthorized Payments in favor of Lamar
   Life Insurance Company, Jackson, Mississippi,” which provided:
          You[, Wilco,] are hereby authorized as a convenience to me[,
          Irving,] to initiate debit entries to my (our) account by and
          payable to the order of Lamar Life Insurance Company of
          Jackson, Mississippi, provided there are sufficient collected
          funds in said account to pay the same upon presentation. I
          agree that your rights in respect to each such entry shall be the
          same as if it were a check drawn on you signed personally by
          me.
   Irving contends that this provision gave Wilco the authority to determine
   what amount it could withdraw from Irving’s account to pay premiums under
   the policy, but giving this language its plain and ordinary meaning and
   considering the policy as a whole, that is a meaning this language cannot bear.
   The policy’s provision on premiums provided: “The initial premium is the
   amount paid on or before delivery of this policy. You[, Irving,] may make
   other premium payments: (a) at any time; and (b) for any amount of $25 or




                                         4
Case: 21-60400      Document: 00515993294           Page: 5    Date Filed: 08/24/2021




                                     No. 21-60400


   more, and less than any maximum amount we may set.” No similar ability is
   granted to Wilco. This language establishes that it is Irving who must
   determine when premiums would be paid and how much he would pay. The
   Authorization Agreement then enabled Wilco to initiate debit entries from
   Irving’s account for the amounts of Irving’s preauthorized payments, but it
   cannot be read to have granted Wilco the right to change the payments that
   Irving authorized. Properly read, the agreement between Irving and Wilco
   enabled Wilco to withdraw premium payments from Irving’s bank account,
   but Irving, and not Wilco, had the ability to set the amount of those payments.
   Therefore, the district court properly interpreted the provisions of this
   contract.
           Irving further argued that the district court erred by making a factual
   determination that Irving did not authorize increasing his premium payments
   to $514 per month. This determination, Irving suggests, should have been
   left to the jury. To survive a motion for summary judgment, Irving must
   demonstrate a genuine factual dispute that is material. See Fed. R. Civ. P.
   56(a). None exists here. Irving has produced no evidence of a statement from
   him or his representatives that authorized increasing his premium payment
   to $514, and therefore, there is no genuine factual dispute. Acker, 853 F.3d at
   788 (explaining that summary judgment cannot be defeated by an
   “unsubstantiated assertion[]”). Irving similarly has not produced evidence
   that suggests he requested that Wilco draw from his account whatever
   minimum payment was necessary to maintain his policy regardless of cost.
           Finally, Irving argues that the district court erred in denying his claim
   for punitive damages. These damages would be contingent on there being a
   breach of contract. Because we affirm the district court’s holding that Wilco
   did not breach the insurance policy, Irving’s claim for punitive damages must
   also fail.




                                           5
Case: 21-60400    Document: 00515993294         Page: 6   Date Filed: 08/24/2021




                                 No. 21-60400


                                     IV.
         For the foregoing reasons, we AFFIRM the district court’s grant of
   Wilco’s motion for summary judgment.




                                      6